DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed. 
The following is an examiner’s statement of reasons for allowance: while the closest prior art such as Tamura, US 20210164283 disclose a sensor for sensing a foot of a person for opening and closing a door of a vehicle, the prior art fails to disclose a vehicle door opening/closing device comprising: a road surface projection portion configured to project a display representing a position at which shape identification is performed, on a road surface around a vehicle; a shape identification portion configured to perform identification of a shape of an object in a predetermined road surface range including the display projected by the road surface projection portion; and a door control portion configured to drive opening or closing of a vehicle door when the shape that is identified by the shape identification portion for the object in the predetermined road surface range represents a shape of a foot portion of a person, wherein the shape identification portion performs identification of a shape of an object in the predetermined road surface range by using a camera attached to the vehicle door, as in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





PMN
July 20, 2022 
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422